 1
 2
 3
 4
 5                                                               JS-6
 6
 7
 8
 9                    UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
12                                              Case No.: 5:19-cv-00228-JGB-SP
13                                               Case No.: 2:18-cv-03225-MCE-AC
                                                (Removed   from Superior Court of
     CHRISTINE GUTIERREZ,
                                                California, County of San
14                                              (Removed from
                                                Bernardino,  CaseSuperior
                                                                  No.     Court of
                                                California, County of Placer, Case
                                                CIVDS1833350)
15                                              No. SCV0042146)
                  Plaintiff,                    ORDER
16                                              DECLARATION
                                                GRANTING           OF MITCH
                                                               JOINT
                                                ROSENSWEIG
                                                STIPULATION IN    TOSUPPORT
                                                                      REMAND OF
17                                              PLAINTIFFS’
                                                PLAINTIFF’S CASE TO FOR
                                                                 MOTION
     v.                                         REMAND
                                                CALIFORNIA       SUPERIOR
18                                              COURT
                                                Assigned for all purposes to the
19                                              HonorableforHon.
                                                Assigned         MorrisontoC.the
                                                             all purposes
     FORD MOTOR COMPANY, a                      England, Jr.
                                                Honorable   Jesus G. Bernal
20
     Delaware Corporation; CITRUS
21
                                                Action Filed: December 28, 2018
     MOTORS ONTARIO, INC., a California         Date: ***
     Corporation, dba CITRUS FORD dba           Time: *** p.m.
22                                              Courtroom: 7
     CITRUS KIA; and DOES 1 through 10,
23   inclusive,                                 Action Filed: November 19, 2018
24                                              Trial Date: Not Set
                  Defendants.
25
26
27
28

                                          -1-

                        ORDER GRANTING JOINT STIPULATION
 1                                      ORDER
 2         BASED ON THE PARTIES’ STIPULATION AND GOOD CAUSE
 3   APPEARING THEREFORE, this Court hereby remands this matter to the California
 4   Superior Court, County of San Bernardino.
 5        IT IS SO ORDERED.
 6       DATED: May 21, 2019                ___________________________
 7                                          HONORABLE JESUS G. BERNAL,
                                            UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -2-

                         ORDER GRANTING JOINT STIPULATION
